DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-7, 9-17 & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai US PG Pub 2016028639 A1, in view of Poth, JR., US PG Pub 2015/0275767 A1 (hereafter Poth).  

Regarding claims 1 & 11 where Cai is directed to a system and method for controlling a gas turbine and where they teach having their system also being able to, “A method for setting a target power of an aircraft engine [paragraph 50 where they system is able to manage power demands of the turbine and hence settings of the turbine based on the TLA input], the method comprising: obtaining a power lever position [paragraph 50 describes the thrust level angle signal (TLA) being feed into the system];… determining a maximum rated power of the engine for one or more engine ratings [Cai in paragraph 50 describe the use of a power rating module which uses tables to generate trust levels based on requested thrust and flight conditions whereby the flight conditions is interpreted to mean status of the flight e.g., takeoff, cruise or landing]...; and setting the target power of the engine based on the power lever position and the maximum rated power of the one or more engine ratings [see paragraph 50 where they describe using a rated module which produces power command signals for the engine using the flight conditions/flight status and also desired thrust from the levers].”  
However, Cai does not specifically disclose the features of their system also, “…obtaining at least one flight condition parameter indicative of a phase of flight of the aircraft; …based on the phase of flight...” 
Poth is directed to a method of defining gas turbine engine control ratings and in paragraphs 6 and 9-12 describes the engine rating including engine thrust levels for specific operational conditions; whereby the operational conditions would be take off, landing, cruise as described in paragraphs 9-12.  The engine rating is used to determine how much thrust would be available and produced by the engine based on the engine rating at different operational conditions.  This is read upon by applicants claim to, “…obtaining at least one flight condition parameter indicative of a phase of flight of the aircraft; …based on the phase of flight...”  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cai by the teachings of Poth where they are both directed to the same field of endeavor of aircraft engines and the management of power from the engines.  Where one would have looked to Poth to improve Cai by using a known technique to improve similar devices in the same way.  Where in this instance the modification of Cai whom does not specifically use the phase of the flight and the rating for that phase to help in setting the engine power setting and where this is taught by Poth which would allow for the engine life to be maximized and thus reduce maintenance and also damaging the expensive engine by requesting too much power by the user.  

Regarding claims 2 & 12 where all the limitations of claims 1 & 11, respectively, are disclosed by Cai and Poth as described above.  Where it is further disclosed by Poth in at least 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cai by the teachings of Poth where they are both directed to the same field of endeavor of aircraft engines and the management of power from the engines.  Where one would have looked to Poth to improve Cai by using a known technique to improve similar devices in the same way.  Where in this instance the modification of Cai whom does not specifically use the phase of the flight and the rating for that phase to help in setting the engine power setting and where this is taught by Poth which would allow for the engine life to be maximized and thus reduce maintenance and also damaging the expensive engine by requesting too much power by the user.  

Regarding claims 3 & 13 where all the limitations of claims 1 & 11, respectively, are disclosed by Cai and Poth as described above.  It is further disclosed by Poth in at least paragraphs 35-36 to have their system also being able to, “the phase of flight corresponds to a transition between two of take-off, climb, go-around, cruise and descent of the aircraft.”  Whereby the system would adjust the power level based on the changes in demands of the flight.  For example the aircraft would have to transition between the takeoff phase of the flight and the cruise phase which then transitions into the decent phase to finally the landing phase of the flight.  All the different phase have different power requirements based on the plane and environmental conditions and thus the engine settings for each phase and the transitions between the phase of the flight would require different power settings.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cai by the teachings of Poth where they are both directed to the same field of endeavor of aircraft engines and the management of power from the engines.  Where one would have looked to Poth to improve Cai by using a known technique to improve similar devices in the same way.  Where in this instance the modification of Cai whom does not specifically use the phase of the flight and the rating for that phase to help in setting the engine power setting and where this is taught by Poth which would allow for the engine life to be maximized and thus reduce maintenance and also damaging the expensive engine by requesting too much power by the user.  

Regarding claims 4 & 14 where all the limitations of claims 1 & 11, respectively, are disclosed by Cai and Poth as described above.  Where it is further disclosed by Poth in at least paragraphs 33-37 to have their system also use the flight conditions which would include the air temperature, speed, acceleration and altitude of the aircraft to help in determining the power produced by the engines so as not to go beyond the max power setting for the engine based on the certified rating for each specific engine.  This is read upon by applicants claim to, “the at least one flight condition parameter comprises at least one of altitude, speed, rate of climb, acceleration, pitch angle, roll angle and yaw angle of the aircraft.”  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cai by the teachings of Poth where they are both directed to the same field of endeavor of aircraft engines and the management of power from the engines.  Where one would have looked to Poth to improve Cai by using a known technique to improve similar devices in the same way.  Where in this instance the modification of Cai whom does not 

Regarding claims 5 & 15 where all the limitations of claims 1 & 11, respectively, are disclosed by Cai and Poth as described above.  Where it is further disclosed by Poth in at least paragraphs 33-37 to have, “the one or more engine ratings correspond to one or more of a maximum take-off power engine rating, a maximum continuous power engine rating, a maximum climb power engine rating, a maximum cruise power engine rating, a normal take-off power engine rating, a normal climb power engine rating, and a normal cruise power engine rating.”  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cai by the teachings of Poth where they are both directed to the same field of endeavor of aircraft engines and the management of power from the engines.  Where one would have looked to Poth to improve Cai by using a known technique to improve similar devices in the same way.  Where in this instance the modification of Cai whom does not specifically use the phase of the flight and the rating for that phase to help in setting the engine power setting and where this is taught by Poth which would allow for the engine life to be maximized and thus reduce maintenance and also damaging the expensive engine by requesting too much power by the user.  

Regarding claims 6 & 16 where all the limitations of claims 1 & 11, respectively, are disclosed by Cai and Poth as described above.  Where it is further disclosed by Poth in at least paragraphs 33-37 to have, “determining the maximum rated power for the one or more engine ratings comprises determining the maximum rated power for each engine rating based on the phase of flight and one or more of an aircraft altitude, an aircraft speed, an air temperature, an engine rotational speed, an engine bleed and an engine power extraction.”  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cai by the teachings of Poth where they are both directed to the same field of endeavor of aircraft engines and the management of power from the engines.  Where one would have looked to Poth to improve Cai by using a known technique to improve similar devices in the same way.  Where in this instance the modification of Cai whom does not specifically use the phase of the flight and the rating for that phase to help in setting the engine power setting and where this is taught by Poth which would allow for the engine life to be maximized and thus reduce maintenance and also damaging the expensive engine by requesting too much power by the user.  

Regarding claims 7 & 17 where all the limitations of claims 1 & 11, respectively, are disclosed by Cai and Poth as described above.  Where it is further disclosed by Poth in at least paragraphs 33-37 to have, “the maximum rated power for the one or more engine ratings comprises: determining a plurality of maximum rated powers for different phases of flight of the aircraft for each engine rating; and selecting the maximum rated power corresponding to the phase of flight from the plurality of maximum rated powers for each engine rating.”  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cai by the teachings of Poth where they are both directed to the same field of endeavor of aircraft engines and the management of power from the engines.  Where one would have looked to Poth to improve Cai by using a known technique to improve similar devices in the same way.  Where in this instance the modification of Cai whom does not specifically use the phase of the flight and the rating for that phase to help in setting the engine power setting and where this is taught by Poth which would allow for the engine life to be maximized and thus reduce maintenance and also damaging the expensive engine by requesting too much power by the user.  

Regarding claims 9 & 19 where all the limitations of claims 1 & 11, respectively, are disclosed by Cai and Poth as described above.  Where it is further disclosed by Poth in at least paragraphs 33-37 to have, “setting the target power of the engine comprises: determining a target power versus power lever position schedule based on the maximum rated power of the one or more engine ratings; and obtaining the target power of the engine from the schedule based on the power lever position.”  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cai by the teachings of Poth where they are both directed to the same field of endeavor of aircraft engines and the management of power from the engines.  Where one would have looked to Poth to improve Cai by using a known technique to improve similar devices in the same way.  Where in this instance the modification of Cai whom does not specifically use the phase of the flight and the rating for that phase to help in setting the engine power setting and where this is taught by Poth which would allow for the engine life to be 

Regarding claims 10 & 20 where all the limitations of claims 1 & 11, respectively, are disclosed by Cai and Poth as described above.  Where it is further disclosed by Poth in at least paragraphs 33-37 to have, “outputting the maximum rated power for each engine rating to an aircraft computer for displaying of the maximum rated power of each engine rating.”  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cai by the teachings of Poth where they are both directed to the same field of endeavor of aircraft engines and the management of power from the engines.  Where one would have looked to Poth to improve Cai by using a known technique to improve similar devices in the same way.  Where in this instance the modification of Cai whom does not specifically use the phase of the flight and the rating for that phase to help in setting the engine power setting and where this is taught by Poth which would allow for the engine life to be maximized and thus reduce maintenance and also damaging the expensive engine by requesting too much power by the user. 

Claims 8 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai and Poth as applied to claim 1 above, and further in view of Ling US PG Pub 2014/0283527.  

Regarding claims 8 & 18 where all the limitations of claims 1 & 11, respectively, are disclosed by Cai and Poth as descried above.  Where it is not specifically disclosed by either Cai 
Ling is directed to a multi-engine performance margin synchronization adaptive control system for aircraft engines.  Where it is disclosed by Ling in at least figures 3-4 to have, “determining the maximum rated power for the one or more engine ratings comprises: determining a plurality of maximum rated powers of the engine for different phases of flight of the aircraft for each engine rating; and interpolating between at least two of the plurality of maximum rated powers based on the phase of flight to determine the maximum rated power for each engine rating.”  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Cai and Poth by the teaching of Ling where they are all directed to the same field of endeavor of aircraft engine control.  Where one would have been motivated to modify both Cai and Poth by the teachings of Ling by the use of a known technique to improve similar devices in the same way.  In this instance the modification of both Cai and Poth whom do not use the values for both engines to determine how to balance the engines and make sure that the engine are output equal power and thus leading to less over powering of an engine which leads to a longer life span for the engine and less maintenance and costly repairs/damages due to too much power being used by the pilots thus leading to the engine being not airworthy, as taught by Ling.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255.  The examiner can normally be reached on M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.